DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a door jamb in claims 1 and 12, a smart phone in claim 6, indicia imprinted in claim 9 and claim 18, indicator light in claims 11 and 15, fragrance emitter claims 10 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1-18 are objected to because of the following informalities:
In claim 1, line 2, it is suggested to add a comma between “a freezing point” and “wherein”.
In claim 2, lines 1-2, it is suggested to add a comma between “said first portion” and “said body”.
In claim 3, lines 1-2, it is suggested to add a comma between “said second portion” and “said body”.
In claim 10 and claim 17, line 3, “a interior” should read as “an interior”.
In claim 12, line 3, it is suggested to add a comma between “ice and snow” and “wherein”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 and 12, claim limitation “heating elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “elements” coupled with functional language “heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0034 of the specification states: The body member 10 includes plurality of heating elements 25 formed therein.  The heating elements 25 are operable to maintain the temperature of the body member 10 at a temperature above freezing.  The heating elements 25 are dispersed intermediate the upper peripheral edge 14 and lower peripheral edge 16 and are manufactured from a suitable flexible conductive material.  The heating elements 25 are operably coupled to controller 30 wherein the controller 30 is configured to provide electrical current to the heating elements 25 in order to achieve a temperature of the body member 10 that is above freezing.
	For examination purposes, heating elements is construed as electrical heaters.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 12, the phrase “said body member is movable intermediate between a first position and a second position” is unclear since both of the terms “intermediate” and “between” have the same meanings, but both terms are placed next to each other. In other words, it is unclear whether if the body member is movable between a first position and a second position or the body member is movable in other different positions. 

Regarding claim 2, the term "substantially" in line 2 of the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is construed as a broad degree. 

Claim 6 and claim 14 recites the limitation “said controller” in line 1 in claim 6, and in line 3 in claim 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the windows” lines 2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear whether the windows are two, three, or more of the group of the plurality of windows claimed in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), and in further view of Neuer (US 20080191511 A1).

Regarding claim 1, Akin discloses, a vehicular window accessory operably coupled to a vehicle (see motor vehicle 102 in Fig. 1) that is configured to maintain a temperature above a freezing (see a vehicular deicing system (VDS) 100 covering window and windshield portions of a motor vehicle 102.  The VDS 100 includes at least one thermally regulated electrical deicer (TRED) portion, such as front windshield TRED 104.  The VDS 100 may also include additional portions such as a front side window TRED 106, a rear side window TRED 108, or a rear window TRED 110 in Fig. 1) comprises: 
a body member (at least one thermally regulated electrical deicer (TRED) portion such as the front windshield TRED 104, the front side window TRED 106, the rear side window TRED 108, or the rear window TRED 110 in Fig. 1), said body member (110) being manufactured from a flexible material (disclosed in Col. 3 lines 20-26 “TRED 110 includes a flexible cover portion 120 supporting a continuous electrical deicing element (also referred to herein as the heating element) 122 on a rear cover face 124. The flexible cover portion 120 may be made from any of many materials including natural, synthetic, or blended fabrics as well as sheet material of natural, polymeric, or combination composites”), said body member having a first end and a second end (see first and second sides 130, 132 of rear window TRED in Fig. 2), said body member having a plurality of heating elements (see heating elements 136) disposed therein (see Fig. 2), said heating elements (136) configured to maintain a temperature of the body member that is above freezing temperature (disclosed in Col. 4 lines 1-11 “each heating element 136 of each continuous electrical deicing element 122 is independently controlled by a thermistor 138, which curtails the flow of alternating current (AC) from current supply 140 to its respective heating element 136 upon attainment of a predetermined temperature.  During operation, following curtailment of the current supplied to the heating element 136, the thermistor 138 again promotes flow of current from the AC current supply 140 to the heating element 136, once the temperature of the heating element 136 has dropped an amount sufficient to reactivate the thermistor 138”), said body member having an upper peripheral edge and a lower peripheral edge (see top edge 126 and bottom edge 128 in Fig. 2);  
wherein the body member having a plurality of magnets secured thereto (see securing means 118 such as magnets in Fig. 2), and since the body member is formed by a flexible material, the body member is configured to move intermediate between a first position and a second position (disclosed in Col. 3 lines 20-26 “the flexible cover portion 120” wherein the flexible cover portion is configured to roll up or pull down).
However, Akin does not explicitly disclose, the body member being manufactured from transparent material, and a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle
Nonetheless, Sanabria teaches, the body member (see window heater 26 with thermal sheet 36 in Fig. 3) being manufactured from transparent flexible material (disclosed in para 0027 “The thermal sheet 36 may comprise an electronic thermal blanket or the like that is comprised of a transparent material”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of Akin wherein the body member being manufacture from transparent material as taught/suggested by Sanabria in order to not blocking driver’s view while the body member is in deicing operation or allow the heating plate to be seen from one side of the heating plate through the other side thereof as evidence by Suetsugu (US 20190248335 A1, para 0079) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Akin and Sanabria does not explicitly disclose, a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle. 
Neuer teaches, a container (see container 4c in Fig. 4a and b), said container being configured to store said body member (disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”), said container having a magnet sheet secured thereto (see thin magnet sheet 6d connected to a side of container 4c as seen in Fig. 4b and disclosed in para 0110), said container being operable to be positioned within a door jamb of a vehicle (disclosed in para 0110, since the container 4c has the thin magnet sheet 6d connected to a side of the container 4c and the thin magnet sheet 6d is configured to attach/remove the container to the side of the vehicle in any desired place inside or outside of the vehicle, the container 4c being operable to be positioned within a door jamb of a vehicle by the thin magnet sheet 6d) and wherein said body member is movable intermediate between a first position and a second position (disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicular window accessory of Akin in view of Sanabria wherein the vehicular window accessory further comprises a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle as taught/suggested by Neuer since the container is configured to enable pulling part of the flexible 

Regarding claim 2, Neuer teaches, wherein in said first position said body member is substantially disposed within said container (disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”).
 
Regarding claim 3, Neuer teaches, wherein in said second position said body member is deployed outward from said container and adjacent at least one window of the vehicle (see Fig. 4a, and disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”).
 
Regarding claim 4, Akin discloses, wherein said body member further includes at least one securing strap (see one of the one of the securing means 118 that is located on the second end 132 in Fig. 2 and disclosed in Col. 3 lines 8-11 “a securing means 118 such as magnets, a self 
adhering magnetic tape providing adhesive on one side, suction devices, straps, 
etc., which may be secured to any or all top, bottom, or side portions of each TRED portion of the VDS 100”), said at least one securing strap being operably coupled to said second end of said body member (see Fig. 2). 

Regarding claim 5, Akin discloses, wherein said second end of said body member further includes a plurality of magnets secured thereto (see one of the one of the securing means 118 that is located on the second end 132 in Fig. 2 and disclosed in Col. 3 lines 8-11 “a securing means 118 such as magnets, a self adhering magnetic tape providing adhesive on one side, suction devices, straps, etc., which may be secured to any or all top, bottom, or side portions of each TRED portion of the VDS 100”). 
 
Regarding claim 6, Arkin discloses, a controller (see Fig. 4 and disclosed in Col. 4 lines 1-11 “each heating element 136 of each continuous electrical deicing element 122 is independently controlled by a thermistor 138, which curtails the flow of alternating current (AC) from current supply 140 to its respective heating element 136 upon attainment of a predetermined temperature.  During operation, following curtailment of the current supplied to the heating element 136, the thermistor 138 again promotes flow of current from the AC current supply 140 to the heating element 136, once the temperature of the heating element 136 has dropped an amount sufficient to reactivate the thermistor 138”).
However, Arkin does not explicitly disclose, wherein said controller configured to be operably coupled to a smart phone.  
Nonetheless, Sanabria teaches, wherein said controller (see control unit 46 in Fig. 10) is configured to be operably coupled to a smart phone (see remote control/smart phone 50 in Fig. 1 and Fig. 10). 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of the vehicular window accessory of Akin wherein  

Regarding claim 7, Arkin discloses all the limitations claimed in claim 6.
However, Arkin does not explicitly disclose, the vehicular window accessory further including at least one photovoltaic panel, said at least one photovoltaic panel being disposed on the vehicle and electrically coupled to said controller. 
Nonetheless, Sanabria teaches, the vehicular window accessory further including at least one photovoltaic panel (see solar panel 54 in Fig. 2 and Fig. 10 and disclosed in para 0031 “the power supply 52 includes a solar panel 54 that is positioned on a roof of the vehicle 12.  The solar panel 54 is electrically coupled to the electrical system of the vehicle 12 to charge the vehicle's battery when the heating units 24 and the window heaters 26 are turned on”, wherein it is known that the photovoltaic is the process of converting electricity from sunlight), said at least one photovoltaic panel being disposed on the vehicle and electrically coupled to said controller (see Fig. 10).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicular window accessory of Akin the vehicular window accessory further including at least one photovoltaic panel, said at least one photovoltaic panel being disposed on the vehicle and electrically coupled to said controller as taught/suggested by Sanabria in order to control and charge the vehicle's battery when the window heaters are turned on as disclosed in para 0031 by Sanabria. 

Regarding claim 12, Akin discloses, a vehicular window accessory operably coupled to a vehicle having a plurality of windows that is configured to maintain a temperature above a freezing point so as to inhibit the accumulation of ice and snow wherein the vehicular window accessory (see a vehicular deicing system (VDS) 100 covering window and windshield portions of a motor vehicle 102.  The VDS 100 includes at least one thermally regulated electrical deicer (TRED) portion, such as front windshield TRED 104.  The VDS 100 may also include additional portions such as a front side window TRED 106, a rear side window TRED 108, or a rear window TRED 110 in Fig. 1) comprises: 
a body member (at least one thermally regulated electrical deicer (TRED) portion such as the front windshield TRED 104, the front side window TRED 106, the rear side window TRED 108, or the rear window TRED 110 in Fig. 1), said body member (110) being manufactured from a flexible material (disclosed in Col. 3 lines 20-26 “TRED 110 includes a flexible cover portion 120 supporting a continuous electrical deicing element (also referred to herein as the heating element) 122 on a rear cover face 124. The flexible cover portion 120 may be made from any of many materials including natural, synthetic, or blended fabrics as well as sheet material of natural, polymeric, or combination composites”), said body member having a first end and a second end (see first and second sides 130, 132 of rear window TRED in Fig. 2), said body member having a plurality of heating elements (see heating elements 136) disposed therein (see Fig. 2), said heating elements (136) configured to maintain a temperature of the body member that is above freezing temperature (disclosed in Col. 4 lines 1-11 “each heating element 136 of each continuous electrical deicing element 122 is independently controlled by a thermistor 138, which curtails the flow of alternating current (AC) from current supply 140 to its respective heating element 136 upon attainment of a predetermined temperature.  During operation, following curtailment of the current supplied to the heating element 136, the thermistor 138 again promotes flow of current from the AC current supply 140 to the heating element 136, once the temperature of the heating element 136 has dropped an amount sufficient to reactivate the thermistor 138”), said body member having an upper peripheral edge and a lower peripheral edge (see top edge 126 and bottom edge 128 in Fig. 2), said second end of said body member having a plurality of magnets secured thereto (see one of the one of the securing means 118 that is located on the second end 132 in Fig. 2 and disclosed in Col. 3 lines 8-11 “a securing means 118 such as magnets, a self adhering magnetic tape providing adhesive on one side, suction devices, straps, etc., which may be secured to any or all top, bottom, or side portions of each TRED portion of the VDS 100”);  
at least one securing strap (see one of the one of the securing means 118 that is located on the second end 132 in Fig. 2 and disclosed in Col. 3 lines 8-11 “a securing means 118 such as magnets, a self adhering magnetic tape providing adhesive on one side, suction devices, straps, 
etc., which may be secured to any or all top, bottom, or side portions of each TRED portion of the VDS 100”), said at least one securing strap being operably coupled to said second end of said body member (see Fig. 2); and 
since the body member is formed by a flexible material, the body member is configured to move intermediate between a first position and a second position (disclosed in Col. 3 lines 20-26 “the flexible cover portion 120”, wherein the flexible cover portion is configured to roll up or pull down). 
    PNG
    media_image1.png
    356
    727
    media_image1.png
    Greyscale

However, Akin does not explicitly disclose, the body member being manufactured from transparent material, and a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle
Nonetheless, Sanabria teaches, the body member (see window heater 26 with thermal sheet 36 in Fig. 3) being manufactured from transparent flexible material (disclosed in para 0027 “The thermal sheet 36 may comprise an electronic thermal blanket or the like that is comprised of a transparent material”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of Akin wherein the body member being manufacture from transparent material as taught/suggested by Sanabria in order to not blocking driver’s view while the body member is in deicing operation or allow the heating plate to be seen from one side of the heating plate through the other side thereof as evidence by Suetsugu (US 20190248335 A1, para 0079) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Akin and Sanabria does not explicitly disclose, a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle. 
Neuer teaches, a container (see container 4c in Fig. 4a and b), said container being configured to store said body member (disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”), said container having a magnet sheet secured thereto (see thin magnet sheet 6d connected to a side of container 4c as seen in Fig. 4b and disclosed in para 0110), said container being operable to be positioned within a door jamb of a vehicle (disclosed in para 0110, since the container 4c has the thin magnet sheet 6d connected to a side of the container 4c and the thin magnet sheet 6d is configured to attach/remove the container to the side of the vehicle in any desired place inside or outside of the vehicle, the container 4c being operable to be positioned within a door jamb of a vehicle by the thin magnet sheet 6d) and wherein said body member is movable intermediate between a first position and a second position (disclosed in para 0022 “a container containing the thin multiple-ply sheet and enabling pulling part of the sheet out, and returning the sheet into the container by self-rolling”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicular window accessory of Akin in view of Sanabria wherein the vehicular window accessory further comprises a container, said container being configured to store said body member, said container having a plurality of magnets secured thereto, said container being operable to be positioned within a door jamb of a vehicle as taught/suggested by Neuer since the container is configured to enable pulling part of the flexible 

Regarding claim 13, Arkin discloses, wherein in said second position said body member is deployed so as to circumferentially mount the windows of the vehicle and be adjacent thereto (see Fig. 1, and disclosed in Col. 3 lines 20-26 “the flexible cover portion 120”, wherein the flexible cover portion is configured to roll up or pull down, and when the cover portion 120 is pulled down, the cover portion 120 is circumferentially mount the windows of the vehicle and be adjacent thereto as seen in Fig. 1).
 
Regarding claim 14, Arkin discloses all the limitations claimed in claim 13.
However, Arkin does not explicitly disclose, the vehicular window accessory further including at least one photovoltaic panel, said at least one photovoltaic panel being disposed on the vehicle and electrically coupled to said controller. 
Nonetheless, Sanabria teaches, the vehicular window accessory further including at least one photovoltaic panel (see solar panel 54 in Fig. 2 and Fig. 10 and disclosed in para 0031 “the power supply 52 includes a solar panel 54 that is positioned on a roof of the vehicle 12.  The solar panel 54 is electrically coupled to the electrical system of the vehicle 12 to charge the vehicle's battery when the heating units 24 and the window heaters 26 are turned on”, wherein it is known that the photovoltaic is the process of converting electricity from sunlight), said at least (see Fig. 10).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicular window accessory of Akin the vehicular window accessory further including at least one photovoltaic panel, said at least one photovoltaic panel being disposed on the vehicle and electrically coupled to said controller as taught/suggested by Sanabria in order to control and charge the vehicle's battery when the window heaters are turned on as disclosed in para 0031 by Sanabria. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), and in further view of Johnston (US 4813198 A). 

Regarding claim 8, Arkin in view of Sanabria, and in further view of Neuer discloses all the limitations claimed in claim 7, and Arkin further discloses, wherein said body member further includes an outer surface (see outer surface of the flexible cover portion 120 in Fig. 2).
However, Arkin in view of Sanabria, and in further view of Neuer does not explicitly disclose, wherein said outer surface of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface. 
Nonetheless, Johnston teaches, a window accessory comprises a flexible transparent body member (see filter sheet 22 in Figs. 9 and 10), wherein said outer surface (see layers 56 and 57 in Fig. 10) of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface (disclosed in Col. 5 lines 42-47 “the layers 56 and 57 have a relatively low coefficient of friction so that the filter sheet 22 can easily move in the recess in the frame 24. The bearing/protective layers 56 and 57 can be formed of any suitable material such as a sheet of polyvinyl butyral, or a hardcoat layer”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria and Neuer wherein said outer surface of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface as taught/suggested by Johnston in order to easily move in the recess in the frame/container as disclosed in Col. 5 lines 42-47 by Johnston. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Johnston (US 4813198 A), and in further view of Vance (US 20050242608 A1).

Regarding claim 9, Arkin in view of Sanabria, Neuer, and Johnston discloses all the limitations claimed in claim 8, and Arkin further discloses, wherein said body member further includes an outer surface (see outer surface of the flexible cover portion 120 in Fig. 2).
However, Arkin in view of Sanabria, Neuer, and Johnston does not explicitly disclose, wherein the outer surface of the body member is configured to have indicia imprinted thereon. 
Nonetheless, Vance teaches, wherein the outer surface of the body member is configured to have indicia imprinted thereon (disclosed in 0052 “The automotive door protector can be packaged in a cardboard pressboard box, sized to the product, coated with clear polyvinylchloride using the calendering process.  The box can be imprinted in one or more colors (including four-color process) with product name, manufacturer, and instructions for installation.”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria, Neuer, and Johnston wherein the outer surface of the body member is configured to have indicia imprinted thereon as taught/suggested by Vance in order to include decoration designs or information such as vehicle names, product name, manufacturer, and instructions for installation as disclosed in para 0049 and para 0050 by Vance. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Johnston (US 4813198 A), in further view of Vance (US 20050242608 A1), and in further view of Kim (US 20110226866 A1).

Regarding claim 10, Arkin in view of Sanabria, Neuer, Johnston, and Vance discloses all the limitations claimed in claim 9.
However, Arkin in view of Sanabria, Neuer, Johnston, and Vance does not explicitly disclose, wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle. 
Nonetheless, Kim teaches, wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle (disclosed in 0009 “an air freshener (aroma, perfume etc.) generating apparatus for a vehicle which is adapted to introduce a selected air freshener into an interior of the vehicle without leaking the air freshener and simplify a mechanism for discharging an air freshener from a cartridge” wherein the freshener is easily to mount on the body of a pipe, and easily to exchange as disclosed in para 0010 and 0148).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of the vehicular window accessory of Akin in view of Sanabria, Neuer, Johnston, and Vance wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle as taught/suggested by Kim in order to purify air in the interior of the vehicle is mounted on the vehicle as disclosed in para 0003 by Kim. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Johnston (US 4813198 A), and in further view of Vance (US 20050242608 A1), and in further view of Kim (US 20110226866 A1), and in further view of Navarro Zavala (US 20180134216 A1).

Regarding claim 11, Arkin in view of Sanabria, Neuer, Johnston, Vance, and Kim discloses all the limitations claimed in claim 10.
However, Arkin in view of Sanabria, Neuer, Johnston, Vance, and Kim does not explicitly disclose, wherein at least one indicator light being coupled to said body member, said indicator light operable to assist in locating the vehicle. 
Nonetheless, Navarro Zavala teaches, wherein at least one indicator light (see light indicators 120 in Fig. 1A and B) being coupled to said body member, said indicator light operable to assist in locating the vehicle (disclosed in 0037“placing one or more proximity indicators 120 on the vehicle window 109, 110 at the expected or approximated locations of these markers provides the driver with a visual tool, or reference point, for determining when the vehicle 100 has reached the desired distance D2 from the object 102”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria, Neuer, Johnston, Vance, and Kim wherein at least one indicator light being coupled to said body member, said indicator light operable to assist in locating the vehicle as taught/suggested by Navarro Zavala in order to provide the driver with a visual tool, or reference point, for determining when the vehicle has reached the desired distance from the object as disclosed in para 0037 by Navarro Zavala. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), and in further view of Navarro Zavala (US 20180134216 A1).

Regarding claim 15, Arkin in view of Sanabria, and Neuer discloses all the limitations claimed in claim 14.
However, Arkin in view of Sanabria, and Neuer does not explicitly disclose, wherein at least one indicator light being coupled to said body member, said indicator light operable to assist in locating the vehicle. 
Nonetheless, Navarro Zavala teaches, wherein at least one indicator light (see light indicators 120 in Fig. 1A and B) being coupled to said body member, said indicator light operable to assist in locating the vehicle (disclosed in 0037“placing one or more proximity indicators 120 on the vehicle window 109, 110 at the expected or approximated locations of these markers provides the driver with a visual tool, or reference point, for determining when the vehicle 100 has reached the desired distance D2 from the object 102”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria, and Neuer wherein at least one indicator light being coupled to said body member, said indicator light operable to assist in locating the vehicle as taught/suggested by Navarro Zavala in order to provide the driver with a visual tool, or reference point, for determining when the vehicle has reached the desired distance from the object as disclosed in para 0037 by Navarro Zavala. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Navarro Zavala (US 20180134216 A1), and in further view of Johnston (US 4813198 A).

Regarding claim 16, Arkin in view of Sanabria, Neuer, and Navarro Zavala discloses all the limitations claimed in claim 15, and Arkin further discloses, wherein said body member further includes an outer surface (see outer surface of the flexible cover portion 120 in Fig. 2).
However, Arkin in view of Sanabria, and in further view of Neuer and Navarro Zavala does not explicitly disclose, wherein said outer surface of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface. 
Nonetheless, Johnston teaches, a window accessory comprises a flexible transparent body member (see filter sheet 22 in Figs. 9 and 10), wherein said outer surface (see layers 56 and 57 in Fig. 10) of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface (disclosed in Col. 5 lines 42-47 “the layers 56 and 57 have a relatively low coefficient of friction so that the filter sheet 22 can easily move in the recess in the frame 24. The bearing/protective layers 56 and 57 can be formed of any suitable material such as a sheet of polyvinyl butyral, or a hardcoat layer”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria, Neuer, and Navarro Zavala wherein said outer surface of said body member having a coating disposed thereon, wherein the coating reduces friction of the outer surface as taught/suggested by Johnston in order to easily move in the recess in the frame/container as disclosed in Col. 5 lines 42-47 by Johnston. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Navarro Zavala (US 20180134216 A1), in further view of Johnston (US 4813198 A), and in further view of Kim (US 20110226866 A1).

Regarding claim 17, Akin in view of Sanabria, Neuer, Navarro Zavala, and Johnston discloses all the limitations claimed in claim 16.
However, Akin in view of Sanabria, Neuer, Navarro Zavala, and Johnston does not explicitly disclose, wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle. 
Nonetheless, Kim teaches, wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle (disclosed in 0009 “an air freshener (aroma, perfume etc.) generating apparatus for a vehicle which is adapted to introduce a selected air freshener into an interior of the vehicle without leaking the air freshener and simplify a mechanism for discharging an air freshener from a cartridge” wherein the freshener is easily to mount on the body of a pipe, and easily to exchange as disclosed in para 0010 and 0148).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of the vehicular window accessory of Akin in view of Sanabria, Neuer, Navarro Zavala, and Johnston wherein the container further includes a fragrance emitter, said fragrance emitter configured to dispense a fragrance within an interior of the vehicle as taught/suggested by Kim in order to purify air in the interior of the vehicle is mounted on the vehicle as disclosed in para 0003 by Kim. 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arkin (US 8431868 B1), in view of Sanabria (US 20190283712 A1), in further view of Neuer (US 20080191511 A1), in further view of Navarro Zavala (US 20180134216 A1), in further view of Johnston (US 4813198 A), and in further view of Kim (US 20110226866 A1), and in further view of Vance (US 20050242608 A1).

Regarding claim 18, Akin in view of Sanabria, Neuer, Navarro Zavala, Johnston, and Kim discloses all the limitations claimed in claim 17, and Arkin further discloses, wherein said body member further includes an outer surface (see outer surface of the flexible cover portion 120 in Fig. 2).
However, Akin in view of Sanabria, Neuer, Navarro Zavala, Johnston, and Kim does not explicitly disclose, wherein the outer surface of the body member is configured to have indicia imprinted thereon. 
Nonetheless, Vance teaches, wherein the outer surface of the body member is configured to have indicia imprinted thereon (disclosed in 0052 “The automotive door protector can be packaged in a cardboard pressboard box, sized to the product, coated with clear polyvinylchloride using the calendering process.  The box can be imprinted in one or more colors (including four-color process) with product name, manufacturer, and instructions for installation.”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body member of the vehicular window accessory of Akin in view of Sanabria, Neuer, Navarro Zavala, Johnston, and Kim wherein the outer surface of the body member is configured to have indicia imprinted thereon as taught/suggested by Vance in order to include decoration designs or information such as vehicle names, product name, manufacturer, and instructions for installation as disclosed in para 0049 and para 0050 by Vance. 

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	Gipson (US 20100146859 A1) discloses, a heated sliding window assembly for a vehicle that includes at least one fixed window.  A rail is attached to the at least one fixed window.  The fixed window may include an electrical contact.  A sliding window is moveable along the rail and is moveable between open and closed positions.  The sliding window includes a heater grid and an electrical contact.  A drive mechanism is attached to the sliding window for moving the sliding window between the open and closed positions.  An electrical circuit is included for carrying current to the heater grid.  A switch is disposed within the electrical circuit that cuts off current to the heater grid when the sliding window is moved.
	Ruiz (US 20030146641 A1) discloses, The WEATHER DE-ICER is a heated shutter system that will keep the windows of a vehicle free and clear of ice, snow and fogging.  The shutters are to be mounted on the outside of the vehicle, but operated from the inside.  The heat is to be supplied by hot air via tubes.  The shutters will also give added protection from sun, hail and break-ins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761